Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to 
fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2019/0130231).
As to claim 1, Liu teaches an electronic apparatus (Figs.5-6) comprising: a memory configured to store at least one instruction; and a processor configured to execute the stored instruction, wherein the processor further configured to: 
extract feature data from training data of a first class, ‘positive text image’, (Fig.7), obtain a feature point by mapping the extracted feature data to an embedding space/feature space, and train an artificial neural network in a direction for reducing a distance between the obtained feature point and an anchor point/’anchor text image’ (Figs.1, 2B; Pars.9, 26) , and wherein the anchor point is the feature data extracted from representative data of the first class mapped to the embedding space (Figs. 2A-2C; Pars.40, 69-73). 
As to claim 2, Liu teaches wherein the training the artificial neural network comprises training the artificial neural network by using a loss function which defines that the closer the feature point of training data of the first class to the anchor point, the less the loss, and the closer the feature point of training data of a second class, ‘negative text image’, different from the first class, to the anchor point, the greater the loss (Pars.8-9, 26, 47-48). 
As to claim 3, Liu teaches wherein the training the artificial neural network comprises training a convolutional neural network (CNN) layer for extracting the feature data of training data of the first class, and a metric (numeric values) learning layer for obtaining a distance between the feature point obtained by receiving data output from the CNN layer and the anchor point collectively (Pars.45-46; Figs.1-2).
As to claim 4, Liu teaches wherein the training the artificial neural network comprises separating, from the CNN layer, only the metric learning layer for obtaining a distance between the feature point obtained by receiving data output from the CNN layer for extracting the feature data of training data of the first class and the anchor point and training the separated metric learning layer (Fig.2B).
As to claim 5, Liu teaches wherein the artificial neural network comprises a metric learning layer which outputs cluster feature data formed on the embedding space, and wherein the training the artificial neural network comprises training an object classification layer composed of a single layer that receives data output from the metric learning layer and outputs a confidence level/probability-value by each class (Pars.29, 42-46)

Allowable Subject Matter
Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 is allowable, because Liu doesn’t teach wherein the training the artificial neural network comprises training the artificial neural network in a direction that the feature point of the training data of the first class is closer to the anchor point of the first class, and at the same time the feature point of the training data of the second class is closer to the anchor point of the second class on the embedding space, and wherein a position of the anchor point of the first class and a position of the anchor point of the second class are determined by reflecting semantic relationship information between the first class and the second class.
Claim 9 is allowable, because Liu doesn’t teach wherein the training the artificial neural network comprises updating the position of the anchor point on the embedding space by reflecting the feature point of the first class, and training the artificial neural network in a direction to reduce the distance between the feature point of the first class and the updated anchor point.
Claims 13-20 are allowed.
Claims 13 and 20 are allowed because Liu doesn’t teach wherein the embedding space is a feature space in which a distance between the anchor points is calculated by reflecting the semantic relationship between the anchor points, in combination with the other elements of the claims.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ABEBE/Primary Examiner, Art Unit 2657